Dismissed and Memorandum Opinion filed May 31, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00332-CR
                                  NO. 14-12-00334-CR
                                    ____________

                      AUSTIN TAYLOR PROFFITT, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 176th District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1242691 & 1331433


                          MEMORANDUM OPINION

      Appellant was convicted of burglary of a habitation and theft. In accordance with
the terms of plea bargain agreements with the State, the trial court sentenced appellant on
the burglary conviction to confinement for four years in the Institutional Division of the
Texas Department of Criminal Justice. On the theft conviction, the trial court sentenced
appellant to nine months in the State Jail Division of the Texas Department of Criminal
Justice. Appellant filed pro se notices of appeal. We dismiss the appeals.
       The trial court entered certifications of the defendant’s right to appeal in which the
court certified that these are plea bargain cases, and the defendant has no right of appeal.
See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are included in the records
on appeal.    See Tex. R. App. P. 25.2(d).         The records support the trial court’s
certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeals.


                                      PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                              2